Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 1 of 7 PageID #: 141



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


GREE, INC.,                                      §
                                                 §
               Plaintiff,                        §        Case No. 2:19-cv-0310-JRG
                                                 §
       v.                                        §        JURY TRIAL DEMANDED
                                                 §
SUPERCELL OY,                                    §
                                                 §
               Defendant.                        §


                                DOCKET CONTROL ORDER

        It is hereby ORDERED that the following schedule of deadlines are in effect until

 further order of this Court:


  Initial Deadline          Proposed Deadline         Event

  March 1, 2021             March 22, 2021            *Jury Selection -9:00 a.m. in Marshall, Texas
                                                      before Judge Rodney Gilstrap.
  January 25, 2021                                    *Pretrial Conference - 9:00 a.m. in Marshall,
                                                      Texas before Judge Rodney Gilstrap.

  January 20, 2021                                    *Notify Deputy Clerk in Charge regarding the
                                                      date and time by which juror questionnaires shall
                                                      be presented to accompany by jury summons if
                                                      the Parties desire to avail themselves the benefit
                                                      of using juror questionnaires.1

  January 20, 2021                                    *Notify Court of Agreements Reached During
                                                      Meet and Confer.

                                                      The parties are ordered to meet and confer on
                                                      any outstanding objections or motions in limine.
                                                      The parties shall advise the Court of any



1The Parties are referred to the Court's Standing Order Regard ing Use of Juror Questionnaires
in Advance of Voir Dire.

                                                -1-
Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 2 of 7 PageID #: 142



                                          agreements reached no later than 1:00 p.m. three
                                          (3) business days before the pretrial conference.

  January 19, 2021                        *File Joint Pretrial Order, Joint Proposed Jury
                                          Instructions, Joint Proposed Verdict Form,
                                          Responses to Motions in Limine, Updated
                                          Exhibit Lists, Updated Witness Lists, and
                                          Updated Deposition Designations.

  January 11, 2021                        *File Notice of Request for Daily Transcript or
                                          Real Time Reporting.

                                          If a daily transcript or real time reporting of
                                          court proceedings is requested for trial, the party
                                          or parties making said request shall file a notice
                                          with the Court and e-mail the Court Reporter,
                                          Shelly Holmes, at
                                          shelly_holmes@txed.uscourts.gov.

  January 7, 2021                         File Motions in Limine

                                          The parties shall limit their motions in limine to
                                          issues that if improperly introduced at trial
                                          would be so prejudicial that the Court could not
                                          alleviate the prejudice by giving appropriate
                                          instructions to the jury.

  January 7, 2021                         Serve Objections to Rebuttal Pretrial Disclosures.


  December 22, 2020                       Serve Objections to Pretrial Disclosures; and
                                          Serve Rebuttal Pretrial Disclosures.

  December 14, 2020                       Serve Pretrial Disclosures (Witness List,
                                          Deposition Designations, and Exhibit List) by the
                                          Party with the Burden of Proof.

  November 9, 2020                        *Response to Dispositive Motions (including
                                          Daubert Motions). Responses to dispositive
                                          motions that were filed prior to the dispositive
                                          motion deadline, including Daubert Motions,
                                          shall be due in accordance with Local Rule CV-
                                          7(e), not to exceed the deadline as set forth in this




                                    -2-
Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 3 of 7 PageID #: 143



                                                 Docket Control Order.2 Motions for Summary
                                                 Judgment shall comply with Local Rule CV-56.

  November 9, 2020                               *File Motions to Strike Expert Testimony
                                                 (including Daubert Motions).

                                                 No motion to strike expert testimony (including
                                                 a Daubert motion) may be filed after this date
                                                 without leave of the Court.

  October 26, 2020                               *File   Dispositive Motions

                                                 No dispositive motion may be filed after this
                                                 date without leave of the Court.

                                                 Motions shall comply with Local Rule CV-56
                                                 and Local Rule CV-7. Motions to extend page
                                                 limits will only be granted in exceptional
                                                 circumstances. Exceptional circumstances require
                                                 more than agreement among the parties.


  October 26, 2020                               Deadline to Complete Expert Discovery.


  October 13, 2020                               Serve Disclosures for Rebuttal Expert Witnesses.


  September 28, 2020                             Deadline to Complete Fact Discovery and File
                                                 Motions to Compel Discovery.

  September 28, 2020                             Serve Disclosures for Expert Witnesses by the
                                                 Party with the Burden of Proof.

  September 22, 2020     September 25, 2020      Comply with P.R. 3-7 (Opinion of Counsel
                                                 Defenses).




        2
          The parties are directed to Local Rule CV-7(d), which provides in part that “ [a]
 party's failure to oppose a motion in the manner prescribed herein creates a presumption
 that the party does not controvert the facts set out by movant and has no evidence to offer
 in opposition to the motion .” If the deadline under Local Rule CV 7(e) exceeds the
 deadline for Response to Dispositive Motions, the deadline for Response to Dispositive
 Motions controls.


                                           -3-
Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 4 of 7 PageID #: 144



  September 1, 2020   September 4, 2020         *Claim Construction Hearing -9:00 a.m. in
                                                Marshall, Texas before Judge Roy Payne.

  August 18, 2020     August 21, 2020           *Comply with P.R. 4-5(d) (Joint Claim
                                                Construction Chart).

  August 11, 2020     August 14, 2020           *Comply with P.R. 4-5(c) (Reply Claim
                                                Construction Brief).

  August 4, 2020      August 7, 2020            Comply with P.R. 4-5(b) (Responsive Claim
                                                Construction Brief).

  July 21, 2020       July 24, 2020             Comply with P.R. 4-5(a) (Opening Claim
                                                Construction Brief) and Submit Technical
                                                Tutorials (if any).

                                                Good cause must be shown to submit technical
                                                tutorials after the deadline to comply with P.R.
                                                4-5(a).

  July 21, 2020       July 24, 2020             Deadline to Substantially Complete Document
                                                Production and Exchange Privilege Logs.

                                                Counsel are expected to make good faith efforts
                                                to produce all required documents as soon as
                                                they are available and not wait until the
                                                substantial completion deadline.

  July 7, 2020        July 10, 2020             Comply with P.R. 4-4 (Deadline to Complete
                                                Claim Construction Discovery).

  June 30, 2020       July 6, 2020              File Response to Amended Pleadings.


  June 16, 2020       June 19, 2020             *File Amended Pleadings.

                                                It is not necessary to seek leave of Court to
                                                amend pleadings prior to this deadline unless the
                                                amendment seeks to assert additional patents.

  June 9, 2020        June 25, 2020             Comply with P.R. 4-3 (Joint Claim Construction
                                                Statement).

  May 19, 2020        June 4, 2020              Comply with P.R. 4-2 (Exchange Preliminary
                                                Claim Constructions).




                                          -4-
Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 5 of 7 PageID #: 145



    April 28, 2020          May 14, 2020             Comply with P.R. 4-1 (Exchange Proposed
                                                     Claim Terms).

                            May 7, 2020              Deadline to comply with Paragraph 3(a)(i) of
                                                     the Discovery Order

    March 10, 2019          April 7, 2020            Comply with P.R. 3-3 & 3-4 (Invalidity
                                                     Contentions).

    March 10, 2019          April 7, 2020            Comply with Standing Order Regarding
                                                     Subject-Matter Eligibility Contentions 3

    February 18, 2020                                *File Proposed Protective Order and Comply
                                                     with Paragraphs 1 & 3 of the Discovery Order
                                                     (Initial and Additional Disclosures).

                                                     The Proposed Protective Order shall be filed as
                                                     a separate motion with the caption indicating
                                                     whether or not the proposed order is opposed in
                                                     any part.

    February 11, 2020                                *File Proposed Docket Control Order and
                                                     Proposed Discovery Order.

                                                     The Proposed Docket Control Order and
                                                     Proposed Discovery Order shall be filed as
                                                     separate motions with the caption indicating
                                                     whether or not the proposed order is opposed in
                                                     any part.

    February 4, 2020                                 Join Additional Parties.


    January 28, 2020                                 Comply with P.R. 3-1 & 3-2 (Infringement
                                                     Contentions).

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

       Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will

3

http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20Re%20Subj
ect%20Matter%20Eligibility%20Contentions%20.pdf

                                               -5-
Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 6 of 7 PageID #: 146



benefit the case after the issuance of the Court's claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court's claim construction order. As a part
of such Joint Notice, the Parties should indicate whether they have a mutually agreeable mediator
for the Court to consider. If the Parties disagree about whether mediation is appropriate the Parties
should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion , the moving party shall provide the Court with two (2) hard copies
of the completed briefing (opening motion, response, reply, and if applicable, sur-reply),
excluding exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be
single-sided and must include the CM/ECF header. These copies shall be delivered to the
Court within three (3) business days after briefing has completed. For expert-related motions ,
complete digital copies of the relevant expert report(s) and accompanying exhibits shall
submitted on a single flash drive to the Court. Complete digital copies of the expert report(s)
shall be delivered to the Court no later than the dispositive motion deadline.


         Indefiniteness : In lieu of early motions for summary judgment, the parties are directed
 to include any arguments related to the issue of indefiniteness in their Markman briefing,
 subject to the local rules' normal page limits.


        Motions for Continuance: The following excuses will not warrant a continuance
nor justify a failure to comply with the discovery deadline:


      (a)   The fact that there are motions for summary judgment or motions to dismiss
            pending;

      (b)   The fact that one or more of the attorneys is set for trial in another court on the same
            day, unless the other setting was made prior to the date of this order or was made as
            a special provision for the parties in the other case;

      (c)   The failure to complete discovery prior to trial, unless the parties can demonstrate
            that it was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date
 on the DCO shall take the form of a motion to amend the DCO. The motion to amend the
 DCO shall include a proposed order that lists all of the remaining dates in one column (as
 above) and the proposed changes to each date in an additional adjacent column (if there is
 no change for a date the proposed date column should remain blank or indicate that it is
 unchanged). In other words, the DCO in the proposed order should be complete such that
 one can clearly see all the remaining deadlines and the changes, if any, to those deadlines, rather
 than needing to also refer to an earlier version of the DCO.



                                                -6-
Case 2:19-cv-00310-JRG Document 29-1 Filed 02/12/20 Page 7 of 7 PageID #: 147



        Proposed DCO : The Parties’ Proposed DCO should also follow the format
 described above under “Amendments to the Docket Control Order (‘DCO ’ ).”




                                     -7-
